United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2788
                                 ___________

Richard Breen, a Minor, by and through *
his Next Friend Linda Breen; Frank      *
Breen; Linda Breen,                     *
                                        *
      Plaintiffs - Appellants,          *
                                        *
      v.                                *
                                        * Appeal from the United States
St. Charles R-VI School District; Mark * District Court for the
Keen; J. Larry Milan; Jerry E. Reese;   * Eastern District of Missouri.
Marta Baier; Jean Meyer; Gary Lacey; *
Wayne Oetting; Diane Rallo; Missouri *         [UNPUBLISHED]
Department of Elementary and            *
Secondary Education; Robert E.          *
Bartman; John Heskett,                  *
                                        *
      Defendants - Appellees.           *
                                   ___________

                              Submitted: February 12, 1998
                                  Filed: April 15, 1998
                                ___________

Before McMILLIAN and LOKEN, Circuit Judges, and BOGUE,* District Judge.

                                 ___________



      *
       The HONORABLE ANDREW W. BOGUE, United States District Judge for
the District of South Dakota, sitting by designation.
PER CURIAM.

       Ricky Breen is a learning disabled teenager. In February 1994, Ricky was
attending public middle school in St. Charles, Missouri. School officials and Ricky’s
parents were involved in developing a new individualized education program (IEP) for
Ricky when a controlled substance was found in his school locker. The IEP team
shifted its attention to this problem. It determined that Ricky’s possession of the
controlled substance was a manifestation of his disability. Alternative discipline was
therefore imposed, and the team continued its work on a revised IEP. Before a new IEP
was implemented, Ricky’s parents enrolled him in a private school and requested a due
process hearing under the Individuals with Disabilities Education Act, 20 U.S.C.
§§ 1400 et seq., seeking reimbursement of his private school tuition on the ground that
public school officials had failed to provide him a free appropriate public education.
See 20 U.S.C. § 1415; Mo. Rev. Stat. § 162.961.

       A panel convened under state law decided that the School District had offered
Ricky a free appropriate public education in the least restrictive environment. A state
level Review Officer affirmed. Ricky and his parents then commenced this action
seeking judicial review under § 1415(e)(2) and asserting additional claims under Section
504 of the Rehabilitation Act, 29 U.S.C. § 794; 42 U.S.C. § 1983; and state law.
Conducting its IDEA review in accordance with the standard of review we described
in Independent Sch. Dist. No. 283 v. S.D., 88 F.3d 556, 561 (8th Cir. 1996), the district
court1 granted summary judgment for all defendants, agreeing with the panel that Ricky
had been provided a free appropriate public education and rejecting various objections
to the state administrative procedures. The Breens appeal, raising numerous substantive
and procedural issues. After careful review of the record and consideration



      1
       The HONORABLE E. RICHARD WEBBER, United States District Judge for
the Eastern District of Missouri.

                                          -2-
of the parties’ contentions on appeal, we affirm for the reasons stated in the district
court’s thorough Memorandum and Order dated May 16, 1997. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-